RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 4(d) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A, se constituyen las Salas de Verano siguientes para funcionar durante el receso del Tribunal entre el 16 de julio y el 30 de septiembre de 2008:

Del 16 julio al 5 de agosto de 2008

Hon. Efraín E. Rivera Pérez, presidente
Hon. Liana Fiol Matta
Hon. Anabelle Rodríguez Rodríguez

Del 6 al 24 de agosto de 2008

Hon. Federico Hernández Denton, presidente
Hon. Liana Fiol Matta
Hon. Anabelle Rodríguez Rodríguez

Del 25 de agosto al 11 de septiembre de 2008

Hon. Federico Hernández Denton, presidente
Hon. Efraín E. Rivera Pérez
Hon. Liana Fiol Matta

Del 12 al 30 de septiembre de 2008

Hon. Federico Hernández Denton, presidente
Hon. Efraín E. Rivera Pérez
Hon. Anabelle Rodríguez Rodríguez
Los Presidentes de Sala quedan facultados para sustituir a los Jueces que no puedan intervenir en algún asunto ante su consideración y, asimismo, para convocar al Pleno del Tribunal cuando sea necesario. El Tribunal continuará emitiendo y certificando opiniones y sentencias durante este período.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo